Dr. Robert Peters, Director Arkansas School for Mathematics and Sciences 200 Whittington Avenue Hot Springs, Arkansas 71901
Dear Dr. Peters:
This is in response to your request for an opinion on the payment of salaries to a state employee from more than one agency. You note that in such a situation, the employee's combined salary ordinarily cannot exceed the larger maximum annual salary of the line-item position authorized from either agency. See A.C.A. § 19-4-1604 (Supp. 1995). You have a current employee (a teacher) at the Arkansas School for Mathematics and Sciences ("ASMS"), whose current salary is $40,395 and whose position line-item maximum is $41,638. The employee presently has concurrent employment in place at another state agency which will cause her to exceed the line-item maximum at ASMS by $2,157. She has now made another request for additional outside employment to teach an evening course at a local community college which employment will cause her to exceed her line-item maximum at the ASMS by $3,957. You ask whether this state of facts is legal under A.C.A. § 19-4-1604, as amended in 1995.
Your question arises in light of a recent amendment to the relevant statute. Section 19-4-1604 of the Arkansas Code was amended by Act 403 of 1995. The act is entitled:
  AN ACT TO AMEND ARKANSAS CODE 19-4-1604 TO ALLOW STATE EMPLOYEES TO TEACH TEMPORARILY AT STATE SUPPORTED INSTITUTIONS OF HIGHER EDUCATION EVEN THOUGH THEIR COMBINED SALARIES WILL EXCEED THE LINE ITEM MAXIMUM; AND FOR OTHER PURPOSES.
The act added a subsection to the statute stating that: "This section does not prohibit state employees from contracting to temporarily teach as adjunct faculty at a state-supported institution of higher education and thereby receive combined salary payments from the two agencies in excess of the larger maximum annual salary of the line item position authorized from either agency."
It appears that at least the last request by the teacher for outside employment (to teach at the community college) comes within the language of this section. Of course, facts would have to indicate that the teacher is employed "temporarily" as "adjunct faculty." You have not indicated in your request the nature of the other existing employment currently undertaken by the employee, but if it also is temporary employment as adjunct faculty at a community college or other state-supported institution of higher education, it is my opinion that it comes under the provisions of the 1995 amendment to A.C.A. § 19-4-1604. If this is the case, that statute does not prohibit the teacher from exceeding her line item maximum at ASMS.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh